The contention that respondent’s1 proceedings are stayed by the non-payment of costs on appeal from the orders referred to seems to be well supported, and such proceedings are stayed until defendant either pays the same or makes a motion to offset the amount of these costs against the judgment in his favor against the plaintiff. For this reason, and because the case on appeal has not yet been settled, the motions to dismiss the appeals in this action are denied, but without prejudice to renewal thereof after the ease has been settled, and upon further papers. Present—Jenks, P. J., Burr, Carr, Rich and Stapleton, jj.